UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 27, 2012 MONDIAL VENTURES, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 000-51033 (Commission File Number) 27-4481914 (IRS Employer Identification No.) 6564 Smoke Tree Lane, ScottsdaleArizona (principal executive offices) (Zip Code) (480) 948-6581 (Registrant’s telephone number, including area code) (Former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 8.01. Other Information On January 02, 2013, Mondial Ventures, Inc. (the “Company”) was made aware of a 13G filing made by Asher Enterprises Inc. (“AEI”). Within the contents of that filing certain claims regarding the beneficial ownership and voting rights of 5,294,700 shares of Mondial Ventures, Inc. were made which the Company feels are erroneous and need to be clarified. To date, Asher Enterprises Inc. is not the beneficial owner of any shares of Mondial Ventures, Inc. and currently has zero voting rights for any said shares. In accordance to the terms of a note recently signed by both companies (see terms below) AEI will not have the rights to conversion or beneficial ownership for 180 days.
